Citation Nr: 0843064	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-30 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, including as secondary to diabetes mellitus, 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to March 
1969.  The veteran also served in the Army National Guard 
from September 1973 to September 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

In January 2006, the veteran testified at a hearing before a 
Decision Review Officer at the Hartford RO.  A copy of the 
transcript is of record.


FINDINGS OF FACT

1.  The veteran is not currently diagnosed with post-
traumatic stress disorder.

2.  An August 2002 rating decision denied entitlement to 
service connection for hypertension.  In absence of a timely 
appeal, that decision is final.

3.  The evidence submitted since the August 2002 rating 
decision, by itself, or when considered with the previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim of entitlement to service 
connection for hypertension, and does not raise a reasonable 
possibility of substantiating that claim.




CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in, or 
aggravated by, active duty service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).

2.  The August 2002 rating decision is final.  New and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type II.  38 
U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.156(a), 3.159 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the veteran in correspondence dated 
in May 2005 of the information and evidence needed to 
substantiate and complete a claim.  VA did fail to fully 
comply with the provisions of 38 U.S.C.A. § 5103 prior to the 
rating decision in question for the claim on appeal.  
Specifically, VA did not inform the veteran of how disability 
evaluations and effective dates are assigned until March 
2006.  The record, however, shows that any prejudice that 
failure caused no prejudice as the preponderance of the 
evidence is against the veteran's claims for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The claim was readjudicated in a June 2006 
statement of the case.

The veteran was provided appropriate information and evidence 
necessary to reopen the claim of entitlement to service 
connection for hypertension.  The veteran was told he needed 
to submit new and material evidence and adequately informed 
in detail of the specific basis for the prior denial of his 
claims at his RO hearing.  Kent v. Nicholson, 20 Vet. App. 1 
(2006); see RO hearing transcript, pp. 25-41.  The veteran 
acknowledged he understood what was required to reopen his 
claim.  See RO hearing transcript, pp. 26-28, 32-34.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  The Board notes that 
the veteran was not provided with VA examinations in response 
to his claims.  Under 38 C.F.R. § 3.159(c)(4), in a claim for 
disability compensation, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 66 Fed. Reg. 45,631 (Aug. 29, 
2001).  

In the present case an examination is not required since the 
evidence of record fails to indicate that the veteran has a 
current diagnosis of PTSD.  Furthermore, under 38 C.F.R. § 
3.159(c)(4)(iii) (2007), providing a VA examination in a new 
and material evidence claim can only be considered if new and 
material evidence is actually presented or secured.  The 
veteran did not present new and material evidence in this 
claim; therefore, a VA examination for hypertension is not 
appropriate.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the appellant reasonably affects the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Post-traumatic stress disorder

Establishing service connection specifically for PTSD 
consists of medical evidence establishing a diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred; and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  The 
provisions of 38 C.F.R. § 4.125(a) require that a diagnosis 
of a mental disorder conform to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV).

The veteran is not currently diagnosed with PTSD.  He was 
seen for a mental health psychiatric consult by a VA 
psychologist in April 2005.  He admitted that he did not feel 
the need for or interest in therapy, and he was applying for 
PTSD to "try to get [his] percentage up" to qualify him for 
VA and National Guard retirement benefits.  The veteran 
denied problems related to Vietnam, stating that it was a 
"crummy experience [but it] never really bothered [him] that 
much."  He described having occasional dreams which he 
classified as not bothersome.  He denied exaggerated startle 
response, hypervigilance, chronic tension, or any avoidance 
symptoms.  The veteran was not diagnosed with PTSD.  The 
psychologist noted that the veteran had little or no 
impairment in social or vocational function.

At his RO hearing, the veteran stated that he had not seen a 
mental health specialist since the April 2005 appointment.  
See RO hearing transcript, p. 16-17.  The veteran thereafter 
pursued treatment at a Vet Center.  He reported anxiety, 
stress, and anger relating to Vietnam.  The social worker 
noted that he was experiencing unsolved lingering emotions of 
his "combat" experiences, but did not diagnose PTSD.  No 
other records relating to PTSD are contained in the file.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Hence, where as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the 
instant case, the claim of entitlement to service connection 
for PTSD must be denied because the first essential criterion 
for the grant of service connection-competent evidence of 
the disability for which service connection is sought-is not 
met.

Therefore, the claim is denied.

Hypertension

A rating decision becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement and substantive appeal are filed within the 
applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.302, 20.1103 (2008).  If a claim has been previously 
denied and that decision became final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim.  38 U.S.C.A. § 5108.
  
New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See generally Elkins v. West, 12 Vet. App. 
209 (1999).  For purposes of determining whether new and 
material evidence has been received to reopen a finally 
adjudicated claim, the recently submitted evidence will be 
presumed credible.  Kutscherousky v. West, 12 Vet. App. 369, 
371 (1999).  If the additional evidence presents a reasonable 
possibility that the claim could be allowed, the claim is 
reopened and the ultimate credibility or weight that is 
accorded such evidence is ascertained as a question of fact.  
Id.; Justus v. Principi, 3 Vet. App. 510 (1992).

The veteran was denied entitlement to service connection for 
hypertension because there was no diagnosis of hypertension 
or treatment of hypertension while on active duty; and there 
was no medical evidence linking hypertension to his diabetes 
mellitus, type II.  See August 2002 rating decision.  
Therefore, for evidence to be new and material, it must show 
that the veteran was diagnosed with hypertension during 
service, that hypertension was compensably disabling within a 
year of separation from active duty; or, that hypertension is 
caused or aggravated by diabetes.  The veteran has not 
submitted this evidence.

The records submitted by the veteran since August 2002 do not 
contain any information about the onset or cause of his 
hypertension.  The medical records only discuss ongoing 
treatment for the veteran's hypertension.  Without new and 
material evidence, the veteran's claim cannot be reopened.

Conclusion

The Board has carefully reviewed the appellant's own 
testimony and contentions, and the Board understands fully 
the appellant's belief that he currently has PTSD, and that 
his hypertension is related to diabetes mellitus, type II.  
The Board, however, must rely upon competent medical evidence 
for a diagnosis of a disease and a nexus opinion.  While the 
appellant, as a lay person, is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence of a current medical diagnosis or nexus 
opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Only a medical professional can provide this evidence, and 
the record here contains no competent diagnosis of PTSD or 
opinion linking hypertension to diabetes mellitus, type II.

The Board has considered the doctrine of reasonable doubt.  
As the preponderance of the evidence is against the veteran's 
claims, however, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus, type II.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


